DETAILED ACTION
      Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive. 
Applicant Argues:
Applicant again respectfully submits that Castela et al. actually teaches away from the hypothetical modification of the dispensing box of Castela et al. to include the slit of Mukai et al. having a length from 72% to 90% of the lateral length of the tissue paper as asserted by the Examiner since such a hypothetical combination would serve to decrease the frictional forces generated in the dispensing box of Castela et al. if the length of the slit (44) were lengthened in a manner according to Mukai et al.

Examiner’s Response:
Examiner finds that Castela does not teach away from lengthening the slit as Castela does not state that the slit cannot be lengthened.  Examiner gives no specifics to the length of the slit or to the amount of force required to transfer substance.  Examiner finds that Mukai’s teaching to lengthen the slit appears to be in relation to reducing tearing on tissues.  Mukai does not teach complete removal of force as force is still required to remove the product and force is still applied to the product during removal.  Thus, Castela does not teach away because Castela does not say that the slit length cannot change and does not require specifics to the amount of force needed that would teach away or disclose the inability to use the amount of force as suggested by Mukai.

Applicant Argues:
Applicant respectfully traverses this assertion by the Examiner since Castela et al. is clear that the active substance provided on the dispensing insert (42) is transferred upon dispensing a tissue from the container, i.e., through contact between the tissue and the dispensing insert (42) which causes the active substance to be “rubbed off” of the insert (42) and onto the tissue. See, Paragraphs [0008], [0022], [0040], [0041] and [0044].

Examiner’s Response:
Examiner notes that Mukai teaches contact between the tissue and the insert by way of forces, and does not teach contactless dispensing.  Thus, substances as taught by Castela would still be able to transfer as all Castela requires is contact as 1 embodiment and evaporation as another.


Applicant Argues:
However, Applicant respectfully submits that this is not the case as this description in Castela et al. is intended to describe that the evaporation of the active substance which occurs within the tissue box supplements transfer of the active substance to the tissue prior to the active transfer which occurs during dispensing of the tissue from the tissue box through the slit (44).



In view of the above, Applicant respectfully submits that the Examiner’s argument in an attempt to support the hypothetical combination of Castela et al. and Mukai et al. is improper and should be withdrawn as the Examiner's assertion set forth on Page 5 of the Office Action that Castela et al. contemplates an embodiment in which “friction force appears to not be needed at all” is incorrect.

Examiner’s Response:
Examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the reason stated above, the claims stand rejected as previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-14, and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela et al. (US 2010/0243668 – hereinafter Castela) in view of Mukai et al. (US 2004/0112783 – hereinafter Mukai).
Re Claims 1, 5-7, 14, 20, 22, and 24-26:
Castela discloses a dispensing box (10), comprising: a plurality of walls (21, 22, 23) connected to each other and defining an interior volume; a stack of sheet products (60) received in the interior volume; an opening (40) for removing sheet products provided at least in a top wall (21) of the plurality of walls; and a cover member (42) provided so as to at least partly close the opening (40), wherein the plurality of walls is made of a first material, (see paragraph [0021]) the cover member (42) is made of a second material 

Mukai teaches a first cut (2A) has an extension in a first direction which is at least 70% of an extension of the stack of sheet products in the first direction (see Figs. 1-24 and paragraphs [0042, 0043, and 0124]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Castela with that of Mukai to provide a design choice as known to one of ordinary skill in the art which would reduce the chances of tearing a tissue, and as suggested by Castela, the general opening may be of a number of different shapes (and sizes) as a shape changes the size also..

Further Re Claims 2 and 3:
Castela discloses wherein the first cut (44) has a first end in the first direction and a second end in the first direction, and the at least one second cut (diagonal cuts on the ends) extends from the first end or the second end of the first cut. (44) (see Fig. 1).

Further Re Claims 9-11:


Further Re Claim 12:
Castela discloses wherein the at least one second cut extends substantially to an edge of the opening (40) (see Fig. 1).

Further Re Claim 13:
Castela teaches wherein the second direction is substantially perpendicular to the first direction (see Fig. 1).

Further Re Claim 21:
Castela discloses wherein the plurality of walls has two opposing side walls which are connected to each other by the top wall, and the opening (40) extends to the side walls so as to be present also in the side walls (see paragraphs [0026-0027]). 

Further Re Claim 23:
Castela discloses wherein adjacent sheet products in the stack of sheet products are interfolded with each other (see paragraph [0015]).

Further Re Claim 27:
Castela discloses wherein the plurality of walls is made of cardboard (see paragraph [0021]).

Further Re Claim 28:
Castela discloses wherein the cover member is made of a plastic material (see paragraphs [0031, 0034]).

Further Re Claim 29Castela discloses wherein the stack of sheet products is received in the interior volume in a substantially uncompressed state (see Fig. 2).


Claims 4, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Mukai and further in view of North et al. (5,415,320 – hereinafter North).
Re Claims 4, 8, and 15:
Castela in view of Mukai teaches the device of claim 1, but fails to teach wherein the first cut has a first end in the first direction and a second end in the first direction, and the at least one second cut extends from the first cut at a position between the first and second ends of the first cut.

North teaches wherein a first cut (18) has a first end in the first direction and a second end in the first direction, and the at least one second cut (17) extends from the first cut at a position between the first and second ends of the first cut (see Figs. 4 and 5) (see Figs. 1-10).  Re Claim 15: North teaches wherein the width of an opening in a direction .

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Mukai and further in view of Paul R. Tipping (5,219, 421 – hereinafter Tipping).
Re Claims 16-19:
Castela in view of Mukai teaches the device of claim 1, but fails to teach wherein the cover member further has at least one third cut extending from the at least one second cut along a third direction intersecting the second direction.

Tipping teaches wherein a cover member further has at least one third cut (U shaped ends of 52 and 54) extending from at least one second cut (52, 54) along a third direction intersecting the second direction (see Fig. 2).  Re Claim 19: Tipping teaches wherein the cover member has four second cuts and four third cuts, and each third cut extends from an end of a respective second cut (Examiner notes cuts are defined as the points where the line intersect or change direction as similar to Applicant’s Fig. 3 – cut 52 is considered 2 cuts extending from 14 in opposite directions, and each end of 52 has another cut which is of a U shape, the total of 52 and 54 being .

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Mukai and further in view of Bates et al. (3, 239,097 – hereinafter Bates).
Re Claim 30:
Castela in view of Mukai teaches the device of claim 1, but fails to teach wherein the cover member has a thickness in the range of 60 um to 80 um.

Bates teaches wherein a cover member (38, 40) has a thickness in the range of 60 um to 80 um (see claim 5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Castela in view of Mukai with that of Bates to provide a design choice as known within the art for a selection of material for a particular use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651